DETAILED ACTION
Status of Claims
Claims 1-16 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 1 is objected to because the claim should read:
1.	A method of treating an eye disease, eye, or injury of the eye in a human comprising:
administering to a human subject diagnosed with or suspected of having a disease, disorder, or injury of an eye, a therapeutically effective amount of an expression vector comprising:
an expression vector comprising an expression cassette, wherein the expression cassette comprises a promoter operably-linked to a nucleic acid sequence encoding a retinoschisin gene, including at least a 319-base pair portion of the first intron of the retinoschisin gene,
wherein administration of the vector causes expression of the human retinoschisin protein in a retinal cell of the human subject, and reduces at least one symptom of the disease, disorder, or injury of the eye.
B.	Claims 1 and 3-10, 12, 15 and 16 are objected to because the terms “expression vector” and “vector” are used without any apparent consistency.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112, Enablement
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 10-16 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Scope of Enablement
Claim 10 is rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for treating some kinds of "toxicity due to a therapeutic agent or an agent that causes oxidative cellular damage in a subject receiving the agent," does not reasonably provide enablement for "preventing" said toxicity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Specifically, the method of preventing "toxicity due to a therapeutic agent or an agent that causes oxidative cellular damage in a subject receiving the agent," has not been sufficiently taught to enable the full scope of the claims.  In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
(1) the nature of the invention;
(2) the scope or breadth of the claims;
(3) the state of the prior art;
(4) the predictability or unpredictability of the art; 
(5) the relative skill of those skilled in the art; 
(6) the presence or absence of working examples; 
(7) the amount of direction or guidance presented and,
(8) the quantity of experimentation necessary.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
(1) Nature of the Invention & (2) Scope or Breadth of the Claims: 
Instant claim 10 recites: 
10.	The method of claim 1, wherein the method further comprises administering the expression vector in combination with one or more additional active agents or supportive therapies for treating, preventing, or reducing the severity of the eye disorder, disease, or injury.
However, the instant specification as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to prevent an “eye disorder, disease, or injury.”  The claims are broad in that they claim a method for preventing an eye disorder, disease, or injury, the breadth of which exacerbates the complexity of the invention.  The term “preventing” is a potent and absolute term indicating that the method of prevention will necessarily prevent the onset of any “eye disorder, disease, or injury,” regardless of the cause, and in every instance by “administering the expression vector in combination with one or more additional active agents” of claim 10.  Since the instant specification provides no limiting definition of the term “preventing,” the term has been interpreted expansively.  The term “preventing” encompasses a wide range of situations, from preventing a disease from occurring to preventing it from progressing.  Nor is the term limited by any time frame.
Applicant is claiming a method of “preventing” an “eye disorder, disease, or injury” in claim 10.  Prevention, as defined by Merriam-Webster Dictionary, is to keep from happening or existing, which implies taking advance measures against something possible or probable.  Furthermore, the act of preventing embraces complete 100% inhibition.  Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling simply the treatment of the condition.  As for the instant application in relation to the prior art, neither the prior art nor the instant application enable for prevention of an “eye disorder, disease, or injury.”  Nowhere in the instant application has the efficacy of the expression vector in combination with one or more additional active agents been enabled to prevent the occurrence of an “eye disorder, disease, or injury.”  Since absolute success in preventing most diseases/conditions is not reasonably possible, the specification, which lacks an objective showing that an “eye disorder, disease, or injury” can actually be prevented, is viewed as lacking an adequate written description of the same.
The claim is thus extremely broad insofar as it suggests that following administration of the claimed compound, one will not experience an “eye disorder, disease, or injury”; that should one already have said “eye disorder, disease, or injury,” it will not worsen; and that it will not recur in any other cells of the eye.  For instance, the full scope of the claim encompasses the situation where administration of an “expression vector in combination with one or more additional active agents” necessarily requires that any cell of the eye on that individual will never experience “disorder, disease, or injury” from the time of the administration forward.  While such prevention might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live.
(3) State of the prior art
An “expression vector in combination with one or more additional active agents” of claim 10, particularly for treating the eye, are known.  See, for instance, US 2016/0002666 A1 by Sieving et al., which, at par. par. [0078]-[0079] [0099], [0102] & [0104], discloses “expression vector in combination with one or more additional active agents” of claim 10 for treating the eye.  However, the state of the art with regard to administering an “expression vector in combination with one or more additional active agents” of claim 10 in “preventing” an “eye disorder, disease, or injury” is essentially non-existent, and examples of which have not been described in the art.
(4) Degree of Predictability or Unpredictability in the Art
The ability to prevent an “eye disorder, disease, or injury” assumes that one is able to know where said disorder, disease, or injury will occur before it occurs.  Accurate, reliable, and reproducible prediction of where said toxicity will occur on a mammal has not been demonstrated and is therefore highly unpredictable at this time.
(5) Relative Skill Possessed by Those in the Art
In view of the discussion of the state and predictability of the prior art, and the scope of the claims, which are drawn to a method of preventing an “eye disorder, disease, or injury,” the level of skill in the art is high and is at least that of a medical doctor or Ph.D. scientist with several years of experience in the field(s) of ophthalmology.
(6) Presence or Absence of Working Examples
No working examples of preventing an “eye disorder, disease, or injury” were provided since applicant’s specification describes the use of an “expression vector in combination with one or more additional active agents” of claim 10 in treating an “eye disorder, disease, or injury,” but not “preventing” in the absolute meaning of the word “prevent.”
(7) Amount of Guidance or Direction Provided
In considering the guidance provided in the specification, the use an “expression vector in combination with one or more additional active agents” of claim 10 in treating an “eye disorder, disease, or injury,” but not preventing an “eye disorder, disease, or injury” in the absolute meaning of “prevent,” noted above.  In this respect, no guidance is presented as to how one determines what cells/tissues are expected to experience an “eye disorder, disease, or injury.”  This is particularly important regarding the term “preventing” since it is not within the skill of the ordinary artisan to accurately predict which cells will have experience said “disorder, disease, or injury.”  Thus, in the absence of such guidance in the specification, the ordinary artisan would not know how to identify cells/tissue that may experience said “disorder, disease, or injury.”
(8) Quantity of Experimentation Required to Make and Use the Invention
In view of the factors discussed above, the state of the art with regard to preventing an “eye disorder, disease, or injury” in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually preventing said “disorder, disease, or injury” in the absence of detailed guidance to this effect.  Absent such direction or guidance as to how the skilled artisan would go about preventing said “disorder, disease, or injury,” one of ordinary skill in the art would have no alternative recourse but to undertake an exhaustive, and, thus, unduly burdensome search of methods to practice the claimed invention.
Subsequent claims 11-16 depend on claim 10, and are thus, not enabled on this basis as well.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 11 is drawn to:
11.	The method of claim 10, wherein the one or more supportive therapies is selected from the group consisting of: surgery, laser therapy (e.g., photocoagulation), antiangiogenic therapy, VEGF inhibitors such as bevacizumab (Avastin™), ranibizumab (LucentisTM), and Aflibercept (Eylea™), Ca2+ inhibitors (e.g., flunarizine and nifedipine), cryotherapy, hyperbaric oxygenation, Na+ channel blockers (e.g., topiramate), iGluR antagonists (e.g., MK-801, dextromethorphan, eliprodil, and flupirtine ), antioxidants ( e.g., dimethylthiourea, vitamin E, alph-lipoic acid, superoxide dismutase, catalase, desferrioxamine, mannitol, allopurinol, calcium dobesilate, flupirtine, trimetazidine), anti-inflammatory agents, cyclodiathermy, cyclocryotherapy, ocular filtering procedures, implantation of drainage valves, antiplatelet therapy (e.g., aspirin, ticlopidine, clopidogrel), anticoagulant therapy (e.g., warfarin and heparin), steroids, systemic or local corticosteroids ( e.g., prednisone triamcinolone (TriesenceTM), and dexamethasone, steroid-sparing immunosuppressants (e.g., cyclosporine, azathioprine, cyclophosphamide, mycophenolate, mofetil, infliximab and etanercept), dietary supplements ( e.g., vitamin C, vitamin E, lutein, zinc, folic acid, vitamin B6, vitamin B 12, vitamin D, calcium, zeaxanthin), vitrectomy, scleral buckle surgery, pneumatic retinopexy, ciliary neurotrophic factor (CNTF) protein, brain-derived neurotrophic factor (BDNF) protein, pigment epithelium-derived factor (PEDF) protein, and lens epithelial derived growth factor (LEDGF).
and is indefinite for parentethical recitations such as “laser therapy (e.g., photocoagulation),” “VEGF inhibitors such as bevacizumab (Avastin™),” “Aflibercept (Eylea™),” etc.  In this regard, it is noted that MPEP 608.01(m) states (with emphasis added): “[r]eference characters [e.g., the parenthetical recitation of “component (A)”] corresponding to elements recited in the detailed description and the drawings [and by extension, the claims] may be used in conjunction with the recitation of the same element or group of elements in the claims.  The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. The use of reference characters is to be considered as having no effect on the scope of the claims.”  In this regard, claim 1 is indefinite because it is unclear whether the parenthetical recitations such as “photocoagulation” in “laser therapy (e.g., photocoagulation),” is an exemplary embodiment that can be separately excluded (since the use of reference characters is considered to have no effect of the scope of the claims), or whether it is intended as further limiting.  Further, the use of phrases “e.g.,” (likened to “for example”) and “such as” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
B.	Claim 11 contains the trademarks/trade names, “Avastin™,” “LucentisTM,” “Eylea™” and “TriesenceTM.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112, second paragraph [or 35 U.S.C. § 112 (b) for AIA ].  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe avastin, ranibizumab, aflibercept, and prednisone triamcinolone, and, accordingly, the identification/description is indefinite.
11.	The method of claim 10, wherein the one or more supportive therapies is selected from the group consisting of: surgery, laser therapy (e.g., photocoagulation), antiangiogenic therapy, VEGF inhibitors such as bevacizumab (Avastin™), ranibizumab (LucentisTM), and Aflibercept (Eylea™), Ca2+ inhibitors (e.g., flunarizine and nifedipine), cryotherapy, hyperbaric oxygenation, Na+ channel blockers (e.g., topiramate), iGluR antagonists (e.g., MK-801, dextromethorphan, eliprodil, and flupirtine ), antioxidants ( e.g., dimethylthiourea, vitamin E, alph-lipoic acid, superoxide dismutase, catalase, desferrioxamine, mannitol, allopurinol, calcium dobesilate, flupirtine, trimetazidine), anti-inflammatory agents, cyclodiathermy, cyclocryotherapy, ocular filtering procedures, implantation of drainage valves, antiplatelet therapy (e.g., aspirin, ticlopidine, clopidogrel), anticoagulant therapy (e.g., warfarin and heparin), steroids, systemic or local corticosteroids ( e.g., prednisone triamcinolone (TriesenceTM), and dexamethasone, steroid-sparing immunosuppressants (e.g., cyclosporine, azathioprine, cyclophosphamide, mycophenolate, mofetil, infliximab and etanercept), dietary supplements ( e.g., vitamin C, vitamin E, lutein, zinc, folic acid, vitamin B6, vitamin B 12, vitamin D, calcium, zeaxanthin), vitrectomy, scleral buckle surgery, pneumatic retinopexy, ciliary neurotrophic factor (CNTF) protein, brain-derived neurotrophic factor (BDNF) protein, pigment epithelium-derived factor (PEDF) protein, and lens epithelial derived growth factor (LEDGF).
Further, generic terms for active ingredients should not be capitalized.
C.	Claim 11 contains phrases such as bevacizumab (Avastin™), ranibizumab (LucentisTM), and Aflibercept (Eylea™), which are indefinite because it is unclear as to whether the required embodiment is:
the COMBINATION OF ALL of bevacizumab, ranibizumab, and aflibercept, OR
ANY ONE OF bevacizumab, ranibizumab, and aflibercept as multiple embodiments that can be separately included. 
In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).
Further clarification is required.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over SIEVING (US 2016/0002666 A1, Publ. Jan. 7, 2016; US equivalent of WO 2014/127196 on 08/31/2020 IDS; hereinafter, “Sieving”).
Sieving is directed to:
METHODS AND COMPOSITIONS FOR TREATING GENETICALLY LINKED DISEASES OF THE EYE
ABSTRACT
Expression vectors and therapeutic methods of using such vectors in the treatment of diseases of the eye resulting from failure to produce a specific protein in the eye, or the production of a non-functional protein in the eye.
Sieving, title & abstract.  In this regard, Sieving teaches intravitreal injection of 18-34 day old Rs1-KO mice with an adeno-associated virus type 8 vector that delivers a self-complementary vector genome composed of a modified human retinoschisin promoter that drives the expression of a human retinoschisin cDNA: 
Example 1
[0099]	A study was conducted to evaluate the ability of the proposed clinical adeno-associated virus (AAV) retinoschisin vector, AAV8 scRS/IRBP hRS, to preserve retinal function and structure, and to mediate retinoschisin protein expression when administered intravitreally to the retinoschisin deficient Rs1-KO mouse.  AAV8 scRS/IRBP hRS vector at doses of 1.0e6, 1.0e7, 5.0e7, 1.0e8, 5.0e8 and 2.5e9 vg/eye, or vehicle, were administered by intravitreal injection to 18-34 day old Rs1-KO mice.  The contralateral eye was not injected.  Corneal electroretinogram (ERG) a-wave and b-wave amplitudes were measured at 11 to 15 weeks and 6 to 9 months post injection (PI), retinal cavity formation was measured by optical coherence tomography (OCT) at 12 to 16 weeks PI, and retinoschisin protein expression was measured by immunohistochemistry at 12 to 18 weeks and 6 to 9 months PI. ERG and OCT are used clinically as indicators of retinal function and structure, respectively.  At 11-15 weeks PI, eyes receiving doses of 5e7, 1e8 and 2.5e9 vg/eye showed statistically-significant improvement in ERG a-wave amplitudes, and doses of 5e7, 1e8, 5e8, and 2.5e9 vg/eye showed statistically significant improvement in ERG b-wave amplitudes compared to uninjected eyes.  Three vector doses were tested at the 6-9 month time point, 1e8, 5e8 and 2.5e9 vg/eye, and all produced statistically significant improvement in ERG a- and b-wave amplitudes compared to uninjected eyes.  Retinal cavities, as measured by OCT at 11-15 weeks PI, were also significantly reduced at doses of 5e7, 1e8, 5e8 and 2.5e9 vg/eye compared to untreated eyes.  Retinal immunohistochemistry indicated that significant retinoschisin protein levels were produced at doses of 1e7, 1e8, 5e8, and 2.5e9 vg/eye, compared to untreated eye at 11-15 weeks PI. Doses of 1e8 , 5e8 and 2.5e9 produced expression at 25% of wild type mice or greater.  At 6-9 months PI, only the 2.5e9 vg/eye dose was tested, and it produced 65% of the wild type retinoschisin level, a significant increase over 11-15 weeks.  These data demonstrate that AAV8 scRS/IRBP hRS shows efficacy at 10- to 100-fold lower doses than the previously presented vector AAV8 hRSp4. AAV8 scRS/IRBP hRS was developed by examination of several retinoschisin vectors for efficacy in the mouse retinoschisis model, and for toxicity in rabbits.
[...]
Description of the Viral Vector Used in this Example
[0102]	The vector used in this Example, AAV8 scRS/IRBP hRS, is an adeno-associated virus type 8 vector that delivers a self-complementary vector genome composed of a modified human retinoschisin promoter that drives the expression of a human retinoschisin cDNA.  This vector also employs an interphotoreceptor retinoid-binding protein (IRBP) enhancer to augment promoter activity, a truncated retinoschisin first intron, and a human beta-globin 3' untranslated region and polyadenylation site.  The structure ofAAV8 scRS/IRBP hRS is shown in FIG.1 and the complete sequence of the vector is provided as SEQ ID NO: 16.
Structure of pAAV scRS/IRBP hRS Vector Production Plasmid
[...]
[0104]	Retinoschisin expression cassette: The protein coding portion of the expression cassette is composed of a human retinoschisin cDNA that retains a 319 bp, truncated retinoschisin first intron.  The truncated intron consists of base pairs +95 to +355 and +14396 to +14445 relative to the retinoschisin transcriptional start site. These sequences encode the splice donor and lariate/splice acceptor elements, respectively. An 8-base pair AsiSI restriction site was introduced between the two parts of the intron to facilitate vector construction.  Transcription of the expression cassette is driven by the human retinoschisin genomic sequence that extends from position - 739 relative to the transcription start site, to position+42, which is the base that precedes the start codon. This promoter sequence contains a 308 bp Alu repeat sequence at positions -496 to -188, which has been deleted and replaced with a 261 bp enhancer from the human IRBP gene, which was flanked by Sall sites.  The IRBP enhancer is located at position -1374 to -1635 relative to the IRBP transcriptional start site. Polyadenylation is directed by a 218 bp fragment encoding the entire human beta-globin 3' untranslated region and polyadenylation site.  This region corresponds to the 218 bp genomic sequence that directly follows the human beta-globin stop codon. Synthetic DNA encoding XhoI and BglII sites was introduced between the retinoschisin stop codon, and the beta globin sequences that encode the 3' untranslated and polyadenylation site, to facilitate construction.  A Notl site and an Asel site were added to the 5' and 3' ends of the expression cassette, respectively, in order to ligate it to the 5' and 3' AAV2 inverted terminal repeat elements.
[...]
Sieving, par. [0099], [0102] & [0104], Ex. 1.
Regarding independent claim 1 and the requirements:
1.	A method of treating an eye disease or disorder in a human comprising:
administering to a human subject diagnosed with or suspected of having a disease, disorder, or injury of an eye, a therapeutically effective amount of an expression vector comprising:
an expression vector comprising an expression cassette, wherein the expression cassette comprises a promoter operably-linked to a nucleic acid sequence encoding a retinoschisin gene, including at least a 319-base pair portion of the first intron of the retinoschisin gene,
wherein administration of the vector causes expression of the human retinoschisin protein in a retinal cell of the human subject, and reduces at least one symptom of the disease, disorder, or injury of the eye.
Sieving clearly teaches intravitreal injection of 18-34 day old Rs1-KO mice with an adeno-associated virus type 8 vector that delivers a self-complementary vector genome composed of a modified human retinoschisin promoter that drives the expression of a human retinoschisin cDNA (Sieving, par. [0099], [0102] & [0104], Ex. 1), whereby it is noted: 
the “associated virus (AAV) retinoschisin vector, AAV8 scRS/IRBP hRS” (Sieving, par. [0099]) contains a “Retinoschisin expression cassette: The protein coding portion of the expression cassette is composed of a human retinoschisin cDNA that retains a 319 bp, truncated retinoschisin first intron.  The truncated intron consists of base pairs +95 to +355 and +14396 to +14445 relative to the retinoschisin transcriptional start site. These sequences encode the splice donor and lariate/splice acceptor elements, respectively. An 8-base pair AsiSI restriction site was introduced between the two parts of the intron to facilitate vector construction” (Sieving, par. [0104]) is “an expression vector comprising an expression cassette, wherein the expression cassette comprises a promoter operably-linked to a nucleic acid sequence encoding a retinoschisin gene, including at least a 319-base pair portion of the first intron of the retinoschisin gene” of claim 1.; and
“administ[ration] by intravitreal injection to 18-34 day old Rs1-KO mice” (Sieving, par. [0099]) relates to active step requirement of claim 1 for “administering to a human subject diagnosed with or suspected of having a disease, disorder, or injury of an eye, a therapeutically effective amount of an expression vector comprising,” but for the particular human patient population.
Although Sieving teaches: 
[0002]	The invention relates to gene therapy and specifically, expression vectors and therapeutic methods of using such vectors in the treatment of diseases of the eye resulting from failure to produce a specific protein in the eye, or the production of a non-functional protein in the eye.
(Sieving, par. [0002]), for which Sieving discusses treatment for humans:
[0018]	One embodiment of the present invention is an expression vector for use in ocular gene therapy applications comprising: a capsid protein that has low preexisting immunity in humans; an expression cassette that produces a therapeutic level of protein in the individual when administered to the individual at a dose that does not elicit a therapy-limiting immune response within the individual following administration by intravitreal injection; and, a tissue-specific promoter that inhibits or prevents expression of the expression vector in antigen presenting cells and/or tissues that do not normally express the therapeutic protein.  In one embodiment, the immune response produced within the individual following administration by intravitreal injection is less than or equal to +2 cells transiently and +1 cells chronically.  Further, expression in antigen presenting cells and tissues outside of the eye is less than 1 % of expression in a tissue of the eye.  In one embodiment, the tissue-specific promoter is a retina-specific promoter.  The tissue-specific promoter may comprise at least a portion of SEQ ID NO:9.  The expression vector may also comprise adeno-associated virus (AAV) inverted terminal repeat (ITR) sequences.  In one embodiment, the expression vector comprises SEQ ID NO: 16.  The expression vector may also comprise capsid proteins from one or more adeno-associated viruses.  In one embodiment, the expression vector comprises capsid proteins from AAVS.
[0019]	One embodiment of the present invention is a method of treating an individual having a disease of the eye, comprising administering to the patient's eye an expression vector comprising a capsid protein that has low preexisting immunity in humans; an expression cassette that produces a therapeutic level of protein in the individual when administered to the individual at a dose that does not elicit a therapy-limiting immune response within the individual following administration by intravitreal injection; and, a tissue-specific promoter that inhibits or eliminates expression of the expression vector in antigen presenting cells and tissues that do not normally express the therapeutic protein.  In one embodiment, the immune response produced within the individual following administration by intravitreal injection is less than or equal to +2 cells transiently and+ 1 cells chronically.  Further, expression in antigen presenting cells and tissues outside of the eye is less than 1 % of expression in a tissue of the eye. In one embodiment, the tissue-specific promoter is a retina-specific promoter.  The tissue-specific promoter may comprise at least a portion of SEQ ID NO:9.  The expression vector may also comprise adeno-associated virus (AAV) inverted terminal repeat (ITR) sequences.  In one embodiment, the expression vector comprises SEQ ID NO:16.  The expression vector may also comprise capsid proteins from one or more adeno-associated viruses.  In one embodiment, the cassette comprises capsid proteins from AAVS.
[0020] One embodiment of the present invention is a method of treating X-linked retinoschisis in a human comprising: administering to a human subject diagnosed with, or suspected of having, X-linked retinoschisis a therapeutically effective amount of an expression vector comprising: a capsid protein fromAAVS; an expression cassette comprising a retinoschisin gene promoter operably linked to an interphotoreceptor retinoid-binding protein (IRBP) enhancer sequence, adeno-associated virus (AAV) inverted terminal repeat (ITR) sequences, and a human retinoschisin protein, wherein administration of the expression vector causes expression of the human retinoschisin protein in a retinal cell of the subject, and reduces at least one symptom of retinoschisis.  The expression vector may be administered using intravitreal, subretinal or subtenon injection techniques.  The expression vector may also be administered topically.
(Sieving, par. [0018]-[0020]), wherein “SEQ ID NO:9” is noted as:
[0050]	One example of a retina-specific promoter is the retinoschisin gene promoter, the sequence of which is represented by SEQ ID NO:9. Within SEQ ID NO:9, bases 1-8 are the engineered Natl site for cloning; bases 9-248 human RS promoter sequence; bases 249-254 are the engineered Sall site for addition of IRBP enhancer; bases 255-515 are the human IRBP enhancer sequence; bases 516-521 are the engineered Sall site for addition ofIRBP enhancer; bases 522-750 are the proximal retinoschisin promoter; bases 551-802 are the retinoschisin 1st exon; bases 803-1063 are the splice donor and proximal retinoschisin 1st intron; bases 1064-1071 are the engineered Asel site for ligation to splice acceptor of intron.
[0051]	Intron sequences are included in the promoter because they increase mRNA export from the nucleus to the cytoplasm compared to an intron-less construct for most cDNAs, resulting in an approximately 10-fold increase in transgene expression. Viruses have evolved other mechanisms to facilitate the export of viral mRNAs that don't involve splicing. By inhibiting splicing, these viruses can divert protein production from host mRNAs to viral mRNA late in viral replication. Elements that viruses use to accomplish this mRNA transport include the WPRE (Woodchuck Hepatitis Virus Posttranscriptional Regulatory Element), and RRE (HIV and SIV rev response element).
(Sieving, par. [0050]-[0051]), Sieving DOES NOT EXPRESSLY TEACH a specific exemplary embodiment of “administering to a human subject,” as required by claim 1.  In this regard, it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to follow Sieving’s broader disclosure by taking Sieving’s intravitreal injection of a vector containing a modified human retinoschisin promoter that drives the expression of a human retinoschisin cDNA for Rs1-KO mice (Sieving, par. [0099], [0102] & [0104], Ex. 1), and to instead administer as an “ocular gene therapy” “to a human subject diagnosed with, or suspected of having, X-linked retinoschisis” (Sieving, par. [0018]-[0020]).
Thus, Sieving renders claim 1 obvious.
Regarding claim 2 and the requirements:
2.	The method of claim 1, wherein the disease, disorder, or injury of an eye is selected from the group consisting of X-linked retinoschisis (XLRS), myopic foveoschisis, macular edema with cavities that can complicate retinitis pigmentosa, enhanced blue cone syndrome, age-related macular degeneration, diabetic retinopathy, uveitis, inflammation following cataract surgery (Irvine-Gass syndrome), retinal detachment, cystoid macular edema, retinal tear, and retinal injury.
Sieving teaches:
[0014] Methods of the present invention are useful for treating diseases of the eye.  In one embodiment, the disease of the eye is selected from the group consisting of retinoschisis, age-related macular degeneration (AMD), diabetic retinopathy, Leber congenital amaurosis (LCA), retinal detachment (due to disease, injury or spontaneous detachment), cysts, cystoid macular edema, retinitis pigmentosa, and senile schisis.  In one embodiment, the disease of the eye is linked with the x-chromosome.
Sieving, par. [0014].
Thus, Sieving renders claim 2 obvious.
Regarding claims 3-7 and the requirements:
3.	The method of claim 1, wherein the vector is administered by intravitreal injection.
4.	The method of claim 1, wherein the expression vector is administered by intravitreal injection from a polypropylene syringe.
5.	The method of claim 1, wherein the expression vector is administered subretinally.
6.	The method of claim 1, wherein the vector is administered by subtenon delivery.
7.	The method of claim 1, wherein the expression vector is administered topically.
Sieving teaches: 
[0084]	[...].  Thus, in certain embodiments the expression vector is administered topically to the eye.  In preferred embodiments, the expression vector, either alone or in an encapsulated form, is injected into the eye. This may include intramuscular, intradermal, subcutaneous, subconjunctival and sub-Tenon's, intravitreal, subretinal, intravenous and intracameral injections.  Such injections can deliver the expression vector, or a viral vector containing the expression vector, to the intraocular fluid or to a location within the retina. In one embodiment, the injection delivers the expression vector, or a viral vector containing the expression vector, to the intraocular fluid.  In one embodiment, the injection delivers the expression vector, or a viral vector containing the expression vector, into the retina.  In one embodiment, the expression vector is administered by intravitreal injection. In another embodiment, the expression vector is administered by subretinal injection.  In another embodiment, the expression vector is administered by sub-Tenon's injection[.]  Methods of performing intraocular injections are known to those skilled in the art.  In all of these embodiments, the expression vector is preferably contained within and administered via a polypropylene syringe.  [...].
(Sieving, par. [0084], with emphasis added).
Thus, Sieving renders claims 3-7 obvious.
Regarding claims 8-9 and the requirements:
8.	The method of claim 1, wherein the expression vector is administered at a dose between about 3e8 vg/eye to about 1e13 vg/eye.
9.	The method of claim 1, wherein the expression vector is administered at a dose between about le10 vg/eye to about 1e13 vg/eye.
Sieving teaches: “When administered by these means, the single injection dosage may include between le8 vg/eye and 3e13 vg/eye (i.e., 1x108 vector genomes (vg) per eye to 3x1013 vector genomes per eye),” wherein “the single injection dosage may be between 3e8 vg/eye and 1e13 vg/eye, or between le9 vg/eye and 1e13 vg/eye, or between 3e9 vg/eye and 1e13 vg/eye, or between 1e10 vg/eye and 1e13 vg/eye, or between 3e10 vg/eye and 1e13 vg/eye, or between 1e11 vg/eye and 1e13 vg/eye, or between 3e11 vg/eye and 1e13 vg/eye, or between 1e12 vg/eye and 1e13 vg/eye, or between 3e12 vg/eye and 1e13
vg/eye.”  Sieving, par. [0084].
Thus, Sieving renders claims 8-9 obvious.
Regarding claims 10-11 and the requirements:
10.	The method of claim 1, wherein the method further comprises administering the expression vector in combination with one or more additional active agents or supportive therapies for treating, preventing, or reducing the severity of the eye disorder, disease, or injury.
11.	The method of claim 10, wherein the one or more supportive therapies is selected from the group consisting of: surgery, laser therapy (e.g., photocoagulation), antiangiogenic therapy, VEGF inhibitors such as bevacizumab (Avastin™), ranibizumab (LucentisTM), and Aflibercept (Eylea™), Ca2+ inhibitors (e.g., flunarizine and nifedipine), cryotherapy, hyperbaric oxygenation, Na+ channel blockers (e.g., topiramate), iGluR antagonists (e.g., MK-801, dextromethorphan, eliprodil, and flupirtine ), antioxidants ( e.g., dimethylthiourea, vitamin E, alph-lipoic acid, superoxide dismutase, catalase, desferrioxamine, mannitol, allopurinol, calcium dobesilate, flupirtine, trimetazidine), anti-inflammatory agents, cyclodiathermy, cyclocryotherapy, ocular filtering procedures, implantation of drainage valves, antiplatelet therapy (e.g., aspirin, ticlopidine, clopidogrel), anticoagulant therapy (e.g., warfarin and heparin), steroids, systemic or local corticosteroids ( e.g., prednisone triamcinolone (TriesenceTM), and dexamethasone, steroid-sparing immunosuppressants (e.g., cyclosporine, azathioprine, cyclophosphamide, mycophenolate, mofetil, infliximab and etanercept), dietary supplements ( e.g., vitamin C, vitamin E, lutein, zinc, folic acid, vitamin B6, vitamin B 12, vitamin D, calcium, zeaxanthin), vitrectomy, scleral buckle surgery, pneumatic retinopexy, ciliary neurotrophic factor (CNTF) protein, brain-derived neurotrophic factor (BDNF) protein, pigment epithelium-derived factor (PEDF) protein, and lens epithelial derived growth factor (LEDGF).
Sieving teaches co-administration of active agents, such as a steroidal anti-inflammatory agent or non-steroidal anti-inflammatory agent:
[0048]	As used herein, a minimal immune response refers to an immune response generated against a construct (e.g., a vector) of the present invention that is not therapeutically limiting.  Thus, for example, while constructs of the present invention may elicit an immune response, the immune response is manageable using standard medical practices, such as the administration of steroidal or non-steroidal anti-inflammatory compounds/compositions.  [...].
[...].
[0092] The present invention also provides viral vectors useful for practicing the disclosed methods.  Viral vectors of the present invention comprise an expression vector of the present invention encapsulated in viral capsid proteins.  Encapsulation of expression vectors within such capsid proteins increases the efficiency with which expression vectors are delivered into cells of the eye.  Viral vectors of the present invention produce either insignificant, or no, immune response when administered to the eye of an individual.  Without being bound by theory, the inventors believe that this is because the level of expression of the therapeutic protein is high enough that the dose of viral vector required to alleviate symptoms of the disease being treated may be low enough that it either fails to elicit an immune response or it elicits an insignificant immune response.  In this context, an "insignificant immune response" means an immune response that this either not therapy limiting, or is not dose limiting or may be clinically managed by adjusting the dosage amount or timing or by the concurrent administration of anti-inflammatory agent (steroidal or non-steroidal), or a combination of these factors.  [...].
(Sieving, par. [0048] & [0092])
Thus, Sieving renders claims 10-11 obvious.
Regarding claims 14-15 and the requirements:
14. The method of claim 12, wherein the administration of the anti-inflammatory agent is initiated prior to the day of administration of the expression vector.
15. The method of claim 15, wherein the administration of the anti-inflammatory agent continues for at least 30 days after the administration of the expression vector.
it is further noted, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and also MPEP § 2144.05(II)(A).  In the instant case, timing is clearly a result-effective variable because Sieving teaches “an immune response generated against a construct (e.g., a vector) of the present invention that is not therapeutically limiting,” e.g., “administration of steroidal or non-steroidal anti-inflammatory compounds/compositions” (Sieving, par. [0048]), wherein “the level of expression of the therapeutic protein is high enough that the dose of viral vector required to alleviate symptoms of the disease being treated may be low enough that it either fails to elicit an immune response or it elicits an insignificant immune response,” that “may be clinically managed by adjusting the dosage amount or timing or by the concurrent administration of anti-inflammatory agent (steroidal or non-steroidal)” (Sieving, par. [0092]).  Therefore, it would have been customary for an artisan of ordinary skill to adjust the “timing” of “concurrent administration of anti-inflammatory agent (steroidal or non-steroidal)” (Sieving, par. [0092]) in order to arrive at admiration “prior to the day of administration of the expression vector” (claim 14) and “continues for at least 30 days after the administration of the expression vector” (claim 15).  See also MPEP § 2144.04 (IV)(C) stating that changes in sequence of adding ingredients are obvious, absent evidence of new or unexpected results: "Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.).  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”
Thus, Sieving renders claims 14-15 obvious.
Claims 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over SIEVING (US 2016/0002666 A1, Publ. Jan. 7, 2016; US equivalent of WO 2014/127196 on 08/31/2020 IDS; hereinafter, “Sieving”), as applied to claims 1-11 and 14-15, above, and in view of ROBINSON (US 2010/0015158 A1, Publ. Jan. 21, 2010; hereinafter, “Robinson”).
The teachings of Sieving, as set forth above, are hereby incorporated.  Although Sieving teaches concurrent administration of active agents to manage an immune response (Sieving, par. [0048] & [0092]), Sieving DOES NOT EXPRESSLY TEACH particular active agents, such as prednisone or cyclosporine, in order to meet the requirements of claims 12-13 for:
12.	The method of claim 10, wherein the expression vector is administered concurrently with a corticosteroid and a steroid-sparing immunosuppressant.
13. The method of claim 12, wherein the anti-inflammatory agent is selected from the group consisting of cyclosporine, mycophenolate mofetil, prednisone, and combinations thereof.
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
With regard to active agents such as prednisone and cyclosporine, Robinson, for instance, is directed to: 
METHOD FOR TREATING ATROPHIC AGE RELATED MACULAR DEGENERATION
ABSTRACT
Compositions and methods for treating dry age related macular degeneration (dry AMD) by administration to an intraocular location of an anti-neovascular agent (such as bevacizumab) in either a liquid or solid polymeric vehicle (or both), such as a biodegradable hyaluronic acid or PLGA (or PLA).
(Robinson, title & abstract), which is suitable for treating age-related macular degeneration (Robinson, par. [0095]) as well as degenerative diseases of the eye such as X-linked reinoschisis (Robinson, par. [0095]).  In this regard, Robinson teaches suitable therapeutic active agents that can be administered by itself or in combination with another therapeutic agent:
[0076]	The drug delivery systems of our invention can include a therapeutic agent mixed with or dispersed within a biodegradable polymer. The drug delivery systems compositions can vary according to the preferred drug release profile, the particular active agent used, the ocular condition being treated, and the medical history of the patient.  Therapeutic agents which can be used in our drug delivery systems include, but are not limited to (either by itself in a drug delivery system within the scope of the present invention or in combination with another therapeutic agent): [...]; immunosuppressants such as azathiprine, cyclosporine and mizoribine; [...].
[...]
[0078]	In another embodiment or variation of our invention the active agent is methotrexate.  In another variation, the active agent is a retinoic acid. In another variation, the active agent is an anti-inflammatory agent such as a nonsteroidal anti-inflammatory agent. Nonsteroidal anti-inflammatory agents that may be used include, but are not limited to, aspirin, diclofenac, flurbiprofen, ibuprofen, ketorolac, naproxen, and suprofen. In a further variation, the anti-inflammatory agent is a steroidal anti-inflammatory agent, such as dexamethasone.
[0079] Steroidal anti-inflammatory agents that can be used in our drug delivery systems can include, but are not limited to, 21-acetoxypregnenolone, alclometasone, algestone, amcinonide, beclomethasone, betamethasone, budesonide, chloroprednisone, clobetasol, clobetasone, clocortolone, cloprednol, corticosterone, cortisone, cortivazol, deflazacort, desonide, desoximetasone, dexamethasone, diflorasone, diflucortolone, difluprednate, enoxolone, fluazacort, flucloronide, flumethasone, flunisolide, fluocinolone acetonide, fluocinonide, fluocortin butyl, fluocortolone, fluorometholone, fluperolone acetate, fluprednidene acetate, fluprednisolone, flurandrenolide, fluticasone propionate, formocortal, halcinonide, halobetasol propionate, halometasone, halopredone acetate, hydrocortamate, hydrocortisone, loteprednol etabonate, mazipredone, medrysone, meprednisone, methylprednisolone, mometasone furoate, paramethasone, prednicarbate, prednisolone, prednisolone 25-diethylamino-acetate, prednisolone sodium phosphate, prednisone, prednival, prednylidene, rimexolone, tixocortol, triamcinolone, triamcinolone acetonide, triamcinolone benetonide, triamcinolone hexacetonide, and any of their derivatives.
Robinson, par. [0076] & [0078]-[0079].  In this regard, it is noted that: 
“prednisone,” which is taught by Robinson as an anti-inflammatory agent (Robinson, par. [0079]), is: “prednisone” of claim 13, and a “corticosteroid” of claim 12 (as well as par. [0101] of the instant published application, US 2020/0390907); and
“cyclosporine,” which is taught by Robinson as an immunosupressant (Robinson, par. [0076]), is cyclosporine of claim 13, and a “steroid-sparing immunosupressant” of claim 12 (as well as par. [0100] of the instant published application, US 2020/0390907).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Sieving’s intravitreal injection of a vector containing a modified human retinoschisin promoter that drives the expression of a human retinoschisin cDNA (Sieving, par. [0099], [0102] & [0104], Ex. 1), and to co-administer a steroidal anti-inflammatory agent, such as prednisone, and/or cyclosporine, as taught by Robinson (Robinson, par. [0076] & [0079]).  One would have been motivated to do so with a reasonable expectation of success since both Sieving and Robinson are concerned with similar problems in the art, namely the treatment of degenerative diseases of the eye such as X-linked reinoschisis (Sieving, par. [0004]-[0005] & [0035]; Robinson, par. [0095]), as well as conditions such as age-related macular degeneration (Sieving, par. [0014]; Robinson, par. [0095]).  Further, it is well within the skill of the ordinary artisan to select suitable active agents for co-administration.  Sieving, par. [0048] & [0092].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely treating the eye with a vector containing a modified human retinoschisin promoter that drives the expression of a human retinoschisin cDNA (Sieving, par. [0099], [0102] & [0104], Ex. 1), and co-administering:
an immunosupressant such as cyclosporine (Robinson, par. [0076]), and/or
a steroidal anti-inflammatory agent such as predisone (Robinson, par. [0079]),
in order to obtain the advantage of active agents suitable for compositions administered to the eye by injection (Robinson, par. [0074]).
Thus, the prior art renders claims 12-13 obvious.
Claim 16 are rejected under 35 U.S.C. § 103 as being unpatentable over SIEVING (US 2016/0002666 A1, Publ. Jan. 7, 2016; US equivalent of WO 2014/127196 on 08/31/2020 IDS; hereinafter, “Sieving”), and in view of ROBINSON (US 2010/0015158 A1, Publ. Jan. 21, 2010; hereinafter, “Robinson”), as applied to claims 12-13, above, and further view of PEI (US 7,304,171, Issued Dec. 4, 2007; hereinafter, “Pei”).
The teachings of Sieving and Robinson, as set forth above, are hereby incorporated.  Regarding claim 16 and the requirements:
16.	The method of claim 10, wherein the expression vector is administered concurrently with a steroidal anti-inflammatory compound and a combination of calcium and Vitamin D supplements.
Sieving teaches concurrent administration of active agents to manage an immune response (Sieving, par. [0048] & [0092]), for which it would obvious to take Sieving’s intravitreal injection of a vector containing a modified human retinoschisin promoter that drives the expression of a human retinoschisin cDNA (Sieving, par. [0099], [0102] & [0104], Ex. 1), and to co-administer a steroidal anti-inflammatory agent, such as prednisone, as taught by Robinson (Robinson, par. [0076] & [0079]), as discussed above, which is “a steroidal anti-inflammatory compound” of claim 16.  However, Sieving DOES NOT EXPRESSLY TEACH calcium and vitamin D, as required by claim 16, since the incorporation thereof is well within the purview of the ordinarily skilled artisan for the treatment of degenerative diseases.
With regard to calcium and vitamin D in the treatment of degenerative diseases, Pei, for instance, is directed to:
COMPOUNDS AND METHODS FOR CYTOPROTECTION
ABSTRACT
Compounds, compositions and methods for treating degenerative diseases and disorders are disclosed, the compounds having the following structure (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

including stereoisomers, prodrugs and pharmaceutically acceptable salts thereof, wherein R1 and R2 are as defined herein.
(Pei, title & abstract), wherein treatable degenerative diseases and disorders (Pei, col. 10, ln 12 to col. 12, ln. 55) include opthalmic diseases (Pei, col. 11, ln 1-35) juvenile retinoschisis (Pei, col. 11, ln 25) and macular degeneration (Pei, col. 11, ln 2-5).  In this regard, Pei teaches suitable compositions, which include minerals such as calcium, and vitamins such as vitamin D:
The methods of this invention include in certain embodiments administering an effective amount of a compound of structure (I) above, preferably in the form of a pharmaceutical composition, to a mammal in need thereof.  Thus, in another embodiment, pharmaceutical compositions are disclosed containing one or more compounds of this invention in combination with a pharmaceutically acceptable carrier and/or diluent.  In a distinct embodiment the invention provides a pharmaceutical composition comprising (i) a first cytoprotective compound that is a compound of structure (I); (ii) at least one second compound that is selected from an antioxidant, an antiestrogen, a hormone, a mineral, a vitamin, a neuropeptide, a cholesterol-lowering agent, an Alzheimer's disease-treating agent, a stroke-treating agent and a therapeutic antibody; and (iii) a pharmaceutically acceptable carrier.  In another embodiment there is provided a method for treating a degenerative disorder, comprising administering, to a subject having or suspected of being at risk for having a degenerative disorder, a therapeutically effective amount of the pharmacutical composition comprising (i), (ii) and (iii) as just described.  In another embodiment there is provided a method for treating a degenerative disorder, comprising administering, to a subject having or suspected of being at risk for having a degenerative disorder, a therapeutically effective amount of (i) a first cytoprotective compound that is a compound of structure (I), and (ii) at  least one second compound that is selected from an antioxidant, an antiestrogen, a cruciferous indole compound, probucol or an analog of probucol, relaxin hormone, tacrine, a neurotrophin, a statin, melatonin, a stern! or 5-alpha-stanol absorption inhibitor, calcium and vitamin D. In a further embodiment the first cytoprotective compound and the second compound are administered separately, and in a different further embodiment the first cytoprotective compound and the second compound are administered together.
Pei, col. 3, ln. 26-58.  In this regard, it is note that 
calcium, which is taught by Pei as a mineral for compositions treating a degenerative disorder (Pei, col. 3, ln. 35-37, 45-46 & 55), is “calcium” of claim 16; and
vitamin D, which is taught by Pei as a vitamin for compositions treating a degenerative disorder (Pei, col. 3, ln. 35-37, 45-46 & 55), is encompassed by “Vitamin D supplements” of claim 16.
With regard to administration, Pei teaches: “Typical routes of administration include, without limitation, oral, topical (including transdermal and ophthalmic, for example in the form of a patch), parenteral (e.g., sublingually or buccally), sublingual, rectal, vaginal, and intranasal.”  Pei, col 21, 8-12.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Sieving’s intravitreal injection of a vector containing a modified human retinoschisin promoter that drives the expression of a human retinoschisin cDNA (Sieving, par. [0099], [0102] & [0104], Ex. 1) per Robinson, and to further incorporate calcium and vitamin D, as taught by Pei (Pei, col. 3, ln. 35-37, 45-46 & 55).  One would have been motivated to do so with a reasonable expectation of success since both Sieving and Pei are concerned with similar problems in the art, namely the treatment of degenerative diseases of the eye.  Sieving, par. [0004]-[0005], [0014] & [0035]; Pei, col. 11, ln 1-35.  Further, it is well within the skill of the ordinary artisan to select suitable agents for co-administration.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely treating the eye with a vector containing a modified human retinoschisin promoter that drives the expression of a human retinoschisin cDNA (Sieving, par. [0099], [0102] & [0104], Ex. 1), and incorporting calcium and vitamin D in order to obtain the advantage of suitable agents suitable for compositions administered to the eye by injection (Pei, col 21, 8-12).
Thus, the prior art renders claim 16 obvious.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 and 8-16 are rejected on the ground of nonstatutory double patenting over claims 1-13 U.S. Patent 10,350,306 to Sieving et al., hereinafter “‘306 Patent,” matured from copending Application No. 15/876,821.
 Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the co-pending claims a drawn to a method of treating a degenerative eye condition by administering an expression vector comprising an expression cassette, wherein the expression cassette comprises a promoter operably-linked to a nucleic acid sequence encoding a retinoschisin gene, including at least a 319-base pair portion of the first intron of the retinoschisin gene.
Claims 1-2 are anticipated by claim 1 of the ‘306 Patent.
Claim 3 is anticipated by claim 2 of the ‘306 Patent.
Claim 4 is anticipated by claim 3 of the ‘306 Patent.
Claims 5-6 are anticipated by claim 4 of the ‘306 Patent.
Claim 8-9 are anticipated by claim 5-6 of the ‘306 Patent.
Claim 10 is anticipated by claim 7 of the ‘306 Patent.
Claim 11 is anticipated by claim 8 of the ‘306 Patent.
Claim 12 is anticipated by claim 9 of the ‘306 Patent.
Claim 13 is anticipated by claim 10 of the ‘306 Patent.
Claim 14 is anticipated by claim 11 of the ‘306 Patent.
Claim 15 is anticipated by claim 12 of the ‘306 Patent.
Claim 16 is anticipated by claim 13 of the ‘306 Patent.

Conclusion
Claims 1-16 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611